Exhibit 10.32

 

FORM OF SALE PARTICIPATION AGREEMENT

 

                , 200   

 

To:

 

The Person whose name is

 

 

set forth on the signature page hereof

 

 

Dear Sir or Madam:

 

You have entered into a Management Stockholder’s Agreement, dated as of the date
hereof, between Visant Holding Corp. (formally known as Jostens Holding Corp.),
a Delaware corporation (the “Company”), and you (the “Stockholder’s Agreement”)
relating to (i) the granting to you by the Company of an Option (as defined in
the Stockholder’s Agreement) to purchase shares of Class A common stock, par
value $0.01 per share, of the Company (the “Class A Common Stock”) and (ii) the
purchase by you of the Purchased Stock (as defined in the Stockholder’s
Agreement).  The undersigned, Fusion Acquisition LLC, a Delaware limited
liability company (“Fusion”) and DLJ Merchant Banking Partners III, L.P., DLJ
Offshore Partners III-1, C.V., DLJ Offshore Partners III-2, C.V., DLJ Offshore
Partners III, C.V., DLJ MB Partners III GmbH & Co. KG, Millennium Partners II,
L.P. and MBP III Plan Investors, L.P. (collectively, the “DLJMB Funds” and,
Fusion and the DLJMB Funds, each an “Investor” and together Fusion and the DLJMB
Funds, the “Investors”) hereby agrees with you as follows, effective upon such
grant of an Option:

 

1.                                       (a)                                  In
the event that at any time Fusion (together with any of its affiliates, to the
extent provided for in Paragraph 8 hereof, the “Selling Investors”) proposes to
sell for cash or any other consideration any shares of Class A Common Stock or
Class C common stock, par value $0.01 per share, of the Company (the “Class C
Common Stock” and, together with the Class A Common Stock, the “Common Stock”)
owned by it, in any transaction other than a Public Offering (as defined in the
Stockholder’s Agreement) or a sale to an affiliate of the Selling Investors, the
Selling Investors will notify you or your Management Stockholder’s Estate or
Management Stockholder’s Trust (as such terms are defined in the Stockholder’s
Agreement, and collectively with you, the “Management Stockholder Entities”), as
the case may be, in writing (a “Notice”) of such proposed sale (a “Proposed
Sale”) and the material terms of the Proposed Sale as of the date of the Notice
(the “Material Terms”) promptly, and in any event not less than 15 days prior to
the consummation of the Proposed Sale and not more than five days after the
execution of the definitive agreement relating to the Proposed Sale, if any (the
“Sale Agreement”).

 

(b)                                 If at any time Fusion and any of its
affiliates no longer own any shares of Common Stock, the term “Selling
Investors” shall thereafter refer to the DLJMB Funds and any of its affiliates,
to the extent provided in Section 8 hereof.

 

(c)                                  If, within 10 days after the Management
Stockholder Entities’ receipt of Notice under Section 1(a) or 1(b), the Selling
Investors receive from the Management Stockholder Entities a written request (a
“Request”) to include Common Stock held by the

 

--------------------------------------------------------------------------------


 

Management Stockholder Entities in the Proposed Sale (which Request shall be
irrevocable unless (a) there shall be a material adverse change in the Material
Terms or (b) if otherwise mutually agreed to in writing by the Management
Stockholder Entities, and the Selling Investor), the Common Stock held by you
will be so included as provided herein; provided that only one Request, which
shall be executed by the Management Stockholder Entities, may be delivered with
respect to any Proposed Sale for Common Stock held by the Management Stockholder
Entities.  Promptly after the execution of the Sale Agreement, the Selling
Investors will furnish the Management Stockholder Entities with a copy of the
Sale Agreement, if any.

 

2.                                       (a)                                 
The number of shares of Common Stock which the Management Stockholder Entities
will be permitted to include in a Proposed Sale pursuant to a Request will be
the product of (i) the sum of the number of shares of Common Stock then owned by
the Management Stockholder Entities (and held pursuant to the Stockholder’s
Agreement) plus all shares of Common Stock which you are then entitled to
acquire under any unexercised portion of the Option, to the extent such Option
is then exercisable or would become exercisable as a result of the consummation
of the Proposed Sale, multiplied by (ii) a fraction (A) the numerator of which
shall be the aggregate number of shares of Common Stock proposed to be purchased
by the buyer in the Proposed Sale and (B) the denominator of which shall be the
total number of shares of Common Stock owned, or which would be owned upon
exercise of any exercisable Options (to the extent any such Options are then
exercisable or would be exercisable as a result of the consummation of the
Proposed Sale), by the Selling Investors, the Management Stockholder Entities
and other holders of shares of Common Stock who have been granted the same
rights granted to the Management Stockholder Entities to participate in the
Proposed Sale (an “Eligible Holder”), as the case may be.

 

(b)                              If one or more Eligible Holders elect not to
include the maximum number of shares of Common Stock which such holders would
have been permitted to include in a Proposed Sale pursuant to Paragraph 2(a)
(such non-included shares, the “Eligible Shares”), then each of the Selling
Investors, or the remaining Eligible Holders, or any of them, will have the
right to sell in the Proposed Sale a number of additional shares of their Common
Stock equal to their pro rata portion of the number of Eligible Shares, based on
the relative number of shares of Common Stock then held by each such holder plus
all shares of Common Stock which each such holder would then be entitled to
acquire under any unexercised portion of the Option, to the extent such Option
is then exercisable or would become exercisable as a result of the consummation
of the Proposed Sale, and such additional shares of Common Stock which any such
holder or holders propose to sell shall not be included in any calculation made
pursuant to Paragraph 2(a) for the purpose of determining the number of shares
of Common Stock which the Management Stockholder Entities will be permitted to
include in a Proposed Sale.  The Selling Investors, or any of them, will have
the right to sell in the Proposed Sale additional shares of Common Stock owned
by them equal to the number, if any, of remaining Eligible Shares which will not
be included in the Proposed Sale pursuant to the foregoing.

 

3.                                       Except as may otherwise be provided
herein, shares of Common Stock subject to a Request will be included in a
Proposed Sale pursuant hereto and in any agreements with purchasers relating
thereto on the same terms and subject to the same conditions applicable to the
shares of Common Stock which the Selling Investors propose to sell in the
Proposed Sale.  Such terms and conditions shall include, without limitation: 
the pro rata reduction of the number of

 

2

--------------------------------------------------------------------------------


 

shares of Common Stock to be sold by the Selling Investors, the Management
Stockholder Entities and any Eligible Holders to be included in the Proposed
Sale if required by the party proposing such Sale; the sale price; the payment
of fees, commissions and expenses; the provision of, and representation and
warranty as to, information reasonably requested by the Selling Investors
covering matters regarding the Management Stockholder Entities’ ownership of
shares; and the provision of requisite indemnification; provided that any
indemnification provided by the Management Stockholder Entities shall be pro
rata in proportion with the number of shares of Common Stock to be sold.

 

4.                                       Upon delivering a Request, the
Management Stockholder Entities will, if requested by the Selling Investors,
execute and deliver a custody agreement and power of attorney in form and
substance reasonably satisfactory to the Selling Investors with respect to the
shares of Common Stock which are to be sold by the Management Stockholder
Entities pursuant hereto (a “Custody Agreement and Power of Attorney”).  The
Custody Agreement and Power of Attorney will contain customary provisions and
will provide, among other things, that the Management Stockholder Entities will
deliver to and deposit in custody with the custodian and attorney-in-fact named
therein a certificate or certificates (if such shares are certificated)
representing such shares of Common Stock (duly endorsed in blank by the
registered owner or owners thereof) and irrevocably appoint said custodian and
attorney-in-fact as the Management Stockholder Entities’ agent and
attorney-in-fact with full power and authority to act under the Custody
Agreement and Power of Attorney on the Management Stockholder Entities’ behalf
with respect to the matters specified therein.

 

5.                                       The Management Stockholder Entities’
right pursuant hereto to participate in a Proposed Sale shall be contingent on
the Management Stockholder Entities’ strict compliance with each of the
provisions hereof and the Management Stockholder Entities’ respective
willingness to execute such documents in connection therewith as may be
reasonably requested by the Selling Investors.

 

6.                                       (a)  If (i) an Investor owns shares of
Common Stock in an amount that is equal to or exceeds 65% of the then issued and
outstanding (after taking into account any options that will be accelerated as a
result of the transaction) Common Stock (such Investor the “Lead Investor”),
(ii) the Lead Investor proposes to transfer at least 50.1% of the issued and
outstanding Common Stock (after taking into account any options that will be
accelerated as a result of the transaction) in a bona fide arm’s length
transaction to a person not Affiliated (as defined in the Stockholders
Agreement, dated as of October 4, 2004, among the Company, Fusion and the DLJMB
Funds (the “Investor Stockholders Agreement”) with the Lead Investor and (iii)
if at such time the other Investor or its affiliates own shares of Common Stock,
the Lead Investor also exercises its “drag along” right under Section 3.5 of the
Investor Stockholders Agreement with respect to shares of Common Stock owned by
the other Investor or its affiliates, then if requested by the Lead Investor,
the Management Stockholder Entities shall be required to sell the same
percentage of their shares of Common Stock as the Lead Investor is selling in
the transaction (such transaction, a “Drag Transaction”); provided, however,
that in such event, the order in which the shares of Common Stock held by the
Management Stockholder Entities shall be required to be sold shall be: first,
any shares of Common Stock then held by the Management Stockholder Entities that
constitutes Purchased Stock (as defined in the Stockholder’s

 

3

--------------------------------------------------------------------------------


 

Agreement); and second, any shares of Common Stock acquired pursuant to the
exercise of any exercisable Options.

 

(b)                                 Shares of Common Stock held by the
Management Stockholder Entities included in a Drag Transaction will be included
in any agreements with purchasers relating thereto on the same terms and subject
to the same conditions applicable to the shares of Common Stock which the Lead
Investor propose to sell in the Dragged Transaction.  Such terms and conditions
shall include, without limitation:  the pro rata reduction of the number of
shares of Common Stock to be sold by the Lead Investor, the other Investor and
the Management Stockholder Entities to be included in the Drag Transaction if
required by the party proposing such Drag Transaction; the sale price; the
payment of fees, commissions and expenses; the provision of, and representation
and warranty as to, information reasonably requested by the Lead Investor
covering matters regarding the Management Stockholder Entities’ ownership of
shares; and the provision of requisite indemnification; provided that any
indemnification provided by the Management Stockholder Entities shall be pro
rata in proportion with the number of shares of Common Stock to be sold.

 

(c)                                  In the event of a transaction which results
in a Change in Control (as defined in the Stockholder’s Agreement) but is not a
Drag Transaction in which the Lead Investor has exercised its rights pursuant to
Section 6(a) or the Management Stockholder Entities have exercised their rights
pursuant to Section 1 (a “Proposed Transaction”), you agree on behalf of the
Management Stockholder Entities, to bear your pro rata share of any fees,
commissions, adjustments to purchase price, expenses or indemnities borne by the
Selling Investors.

 

(d)                                 Your pro rata share of any amount to be paid
pursuant to Section 3 or paragraph 6(b) or 6(c) shall be based upon the number
of shares of Common Stock intended to be transferred by the Management
Stockholder Entities plus the number of shares of Common Stock you would have
the right to acquire under any unexercised portion of the Option which is then
vested or would become vested as a result of the Proposed Sale or Proposed
Transaction, assuming that you receive a payment in respect of such Option.

 

7.                                       The obligations of the Selling
Investors hereunder shall extend only to the Management Stockholder Entities,
and none of the Management Stockholder Entities’ successors or assigns shall
have any rights pursuant hereto.

 

8.                                       If the Selling Investors or any of them
transfer any of their interests in the Company to an affiliate of any of the
Selling Investors, such affiliate shall assume the obligations hereunder of the
Selling Investors.

 

9.                                       This Agreement shall terminate and be
of no further force and effect on the fifth anniversary of the first occurrence
of a Public Offering (as defined in the Stockholder’s Agreement).

 

10.                                 All notices and other communications
required or permitted hereunder shall be in writing and shall be deemed
effectively given: (a) upon personal delivery to the party to be notified, (b)
when sent by confirmed facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, provided that a copy of such
notice is also sent

 

4

--------------------------------------------------------------------------------


 

via nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid or (d)
one (1) business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. 
All communications shall be sent to such party’s address as set forth below or
at such other address or to such other person as the party shall have furnished
to each other party in writing in accordance with this provision:

 

If to Fusion, to them at the following address:

 

Fusion Acquisition LLC

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street

New York, New York  10019

Attn:  Alexander Navab

 

with a copy to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York  10017

Attn:  Gary Horowitz, Esq.

 

If to the DLJMB Funds, to them at the following address:

 

c/o DLJ Merchant Banking III, Inc.
Eleven Madison Avenue
New York, NY 10010
Attention:  Thompson Dean

 

with a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention:  Douglas P. Warner, Esq.

 

If to the Company, to the Company at the following address:

 

Visant Holding Corp.
One Byram Brook Place, Suite 202
Armonk, NY  10504
Attention:  General Counsel

 

with a copy to:

 

Simpson Thacher & Bartlett LLP

 

5

--------------------------------------------------------------------------------


 

425 Lexington Avenue

New York, New York  10017

Attn:  Gary Horowitz, Esq.

 

with a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention:  Douglas P. Warner, Esq.

 

If to you, to you at the address first set forth above herein;

 

If to your Management Stockholder’s Estate or Management Stockholder’s Trust, to
the address provided to the Company by such entity.

 

11.                                 The laws of the State of Delaware shall
govern the interpretation, validity and performance of the terms of this
Agreement.  In the event of any controversy among the parties hereto arising out
of, or relating to, this Agreement which cannot be settled amicably by the
parties, such controversy shall be finally, exclusively and conclusively settled
by mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator.  Such
arbitration process shall take place within 100 miles of the New York City
metropolitan area.  The decision of the arbitrator shall be final and binding
upon all parties hereto and shall be rendered pursuant to a written decision,
which contains a detailed recital of the arbitrator’s reasoning.  Judgment upon
the award rendered may be entered in any court having jurisdiction thereof. 
Each party shall bear its own legal fees and expenses, unless otherwise
determined by the arbitrator.  Each party hereto hereby irrevocably waives any
right that it may have had to bring an action in any court, domestic or foreign,
or before any similar domestic or foreign authority with respect to this
Agreement.

 

12.                                 This Agreement may be executed in
counterparts, and by different parties on separate counterparts, each of which
shall be deemed an original, but all such counterparts shall together constitute
one and the same instrument.

 

13.                                 It is the understanding of the undersigned
that you are aware that no Proposed Sale is contemplated and that such a sale
may never occur.

 

[Signatures on next page]

 

6

--------------------------------------------------------------------------------


 

If the foregoing accurately sets forth our agreement, please acknowledge your
acceptance thereof in the space provided below for that purpose.

 

 

 

Very truly yours,

 

 

 

FUSION ACQUISITION LLC

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DLJ MERCHANT BANKING PARTNERS III,
L.P.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

DLJ OFFSHORE PARTNERS III-1, C.V.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

DLJ OFFSHORE PARTNERS III-2, C.V.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

DLJ OFFSHORE PARTNERS III, C.V.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

DLJ MB PARTNERS III GmbH & Co. KG

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

MILLENNIUM PARTNERS II, L.P.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

MBP III PLAN INVESTORS, L.P.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and agreed this         day of

 

 

 

                        200  .

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------